Third District Court of Appeal
                               State of Florida

                       Opinion filed February 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0051
                       Lower Tribunal No. 19-18278
                          ________________

                                Julio Soto,
                                  Appellant,

                                     vs.

                   Granada Insurance Company,
                                  Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Reemberto
Diaz, Judge.

      Pike & Lustig, LLP, and Michael J. Pike and Daniel Lustig (West Palm
Beach); Harris Appeals, P.A., and Andrew A. Harris and Grace Mackey
Streicher(Palm Beach Gardens), for appellant.

    Hinshaw & Culbertson LLP, and James H. Wyman and Ronald L.
Kammer, for appellee.


Before SCALES, MILLER and BOKOR, JJ.

     PER CURIAM.

     Affirmed.